DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered. 
I. The claim interpretation under 35 U.S.C. 112 (f) has been withdrawn in response to the amendment.

Allowable Subject Matter
Claims 1-4 and 6-7 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Torii (US Publication Number 2016/0049012 A1) teaches a transmission type head mounted display device includes an image display unit configured to display an image and causes a user wearing the head mounted display device to visually recognize the image, and to transmit an outside scene; a movement detection unit configured to detect that the head mounted display device moves to a specific place; and a processing control unit configured to change at least a part of predetermined functions mounted on the head mounted display device.
However, the closest prior art of record does not disclose “a processor that detects a first object and a second object from the captured image; and a memory that stores a first character information in association with the first object and a second 
Dependent claims 2-4 are allowable as they depend from an allowable base independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674